Citation Nr: 0200443	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Entitlement to service connection for post-operative 
residuals of a right medial meniscus tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984 and from November 1990 to June 1991, in 
addition to reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
which denied service connection for a back disorder and for 
post-operative residuals of a right medial meniscus tear.

In July 2001, a videoconference hearing was held before the 
undersigned Member of the Board.  A transcript of the hearing 
testimony has been associated with the claims file.

The issue of entitlement to service connection for a back 
disability was certified to the Board by the RO.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.  Because service connection for a back disability was 
denied in an unappealed February 1985 rating decision, the 
Board must consider the issue of whether new and material 
evidence has been submitted to reopen the claim.  As such the 
Board has characterized the issue as shown on the title page.  

The veteran's claim to entitlement to service connection for 
post-operative residuals of a right medial meniscus tear is 
the subject of the remand portion of the Board's decision.


FINDINGS OF FACT

1.  At the time of the February 1985 rating decision, which 
denied service connection for a back disability, the evidence 
did not show the presence of a chronic back disability.

2.  Since the 1985 denial of service connection for a back 
disability, a medical opinion has been obtained which 
indicates that the veteran has a chronic back disability 
which began in 1984 during her first period of active 
military service.


CONCLUSIONS OF LAW

1.  The February 1985 rating decision which denied service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

2.  Evidence received since the RO's 1985 decision is new and 
material and the veteran's claim of entitlement to service 
connection for a back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran entered service in December 1981 and 
injured her back in July 1984 while playing softball.  She 
had no prior history of a back disorder.  Service medical 
records reflect that the veteran underwent physical therapy 
due to this injury while on active duty.  She suffered from 
recurrent back pain, tender paravertebral muscles and 
decreased range of motion of the spine, among other symptoms.

In November 1984 the veteran was released from service and 
completed a claim for compensation for residuals of the back 
injury.  Service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

The veteran was accorded an examination by VA for disability 
evaluation purposes in February 1985.  She reported that she 
was still having back pains.  Examination was essentially 
negative except for a marked increase in the lumbar curve.  
The pertinent diagnosis was history of lumbar strain with 
increase in lumbosacral angle.

By a decision dated in February 1985 the RO denied service 
connection for a back disability on the ground that current 
examination failed to reveal objective findings of a low back 
condition.  The veteran was notified of this decision and of 
her appellate rights by a letter dated in March 1985.  She 
did not initiate an appeal.  The unappealed decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2001).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration 
and which is neither cumulative nor redundant and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The standard set in the above regulation does not require 
that the new and material evidence change the final outcome 
of the case.  See Hodge v. West, 155 F.3d 1356, 1360-62 (Fed. 
Cir. 1998).  

The veteran was ordered to active duty and served in support 
of Operations Desert Shield and Desert Storm from November 
1990 to June 1991.  In a statement dated in April 1999 she 
again sought service connection for a back disability.

In January 2001 the veteran was seen by J. S. Hood, M.D., an 
orthopedic specialist, for chronic back pain and difficulty 
with her right knee.  Dr. Hood noted that she had an old 
history of a softball injury and continued to experience 
discomfort in the right sacroiliac joint.  Examination of her 
back showed some mild restriction of motion.  Dr. Hood 
diagnosed chronic lumbosacral syndrome.  Dr. Hood stated that 
it was his opinion that the veteran's chronic back problem 
was the result of a back injury sustained on active duty in 
1984.

At her July 2001 hearing, the veteran testified that 
following separation from service in November 1984, she went 
to "walk-in" clinics because she was uninsured.  There she 
was given prescription medication to treat her pain and 
therapy was recommended, although such records are not 
associated with the claims folder.

The statement from Dr. Hood constitutes new and material and 
serves to reopen the claim.  38 U.S.C.A. § 5108 (West 1991).  

Inasmuch as the claim is reopened, it requires development as 
discussed in the REMAND below.


ORDER

The petition to reopen a claim of entitlement to service 
connection for a back disability is granted; to this extent 
only, the benefit sought on appeal is allowed.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provided new statutory 
requirements regarding notice to a veteran and her 
representative and specified duties to assist veterans in the 
development of their claims.  In August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

The Board is of the opinion that the veteran should be 
accorded an examination by VA to more accurately determine 
the nature and etiology of any current low back disorder 
which may be present.  Likewise, the Board is of the opinion 
that an examination of the veteran's right knee may provide 
pertinent evidence with regard to the question of a 
relationship, if any, between her right knee disability and 
her military service.

The Board notes that a July 1982 service medical record 
indicates that the veteran injured her right knee while 
playing softball.  An April 1984 service medical record 
indicates pain in the veteran's right knee and a finding of 
crepitus.  The veteran asserts that in February 1991, she 
injured her right knee while on active duty by stumbling over 
a tent stake, and that her current right knee disorder is 
related to this injury.  The service medical records for the 
veteran for the period from November 1990 to June 1991 have 
not been associated with the claims folder.  In an August 
1999 statement, the veteran's platoon sergeant indicated that 
her medical files were maintained at Ft. Eustis, Virginia, 
while her unit was deployed.  The RO should request any 
records still remaining in the custody of Ft. Eustis.

The Board also notes that outpatient treatment records from 
the Bay Pines VAMC indicate that an MRI was taken of the 
veteran's right knee in March 1995.  However, a report of 
this MRI is not of record.  Additionally, the veteran 
underwent a right knee procedure to treat her meniscus tear 
in July 1995; however, records of this procedure have not 
been associated with the claims folder.  In her August 2000 
substantive appeal (VA Form 9), the veteran referred to 
treatment for her right knee.  An attempt should be made to 
identify and associated records of this treatment with the 
claims folder.  At the July 2001 hearing, the veteran 
testified that she received cortisone shots to her right knee 
at a VAMC in California.  It does not appear that any such 
records have been associated with the claims folder.  
Finally, the veteran indicated that she was to return to the 
Bay Pines VAMC for treatment in the orthopedic clinic in 
August 2001.  These records should be obtained as well.

Moreover, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Additionally, in order to make certain that all records are 
on file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided her 
with relevant treatment for a low back 
disability and a right knee disorder, not 
already associated with the claims file.  
Specifically, after securing the 
necessary release, the RO should obtain 
medical records, including a report of 
the veteran's March 1995 MRI; a report of 
her July 1995 right knee procedure; 
unspecified medical records referred to 
in the veteran's substantive appeal; 
treatment records from an unspecified 
VAMC in California; and treatment records 
from the Bay Pines VAMC, dating from 
August 2001 to the present.  The 
veteran's assistance in obtaining 
pertinent records should be solicited as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO should make another attempt to 
secure any available service medical 
records, to include any records in the 
custody of Ft. Eustis in Virginia, 
through official channels for the 
veteran's period of service.  Efforts to 
obtain any outstanding records should be 
documented in the claims file and if 
requested records are unavailable, the RO 
should attempt to obtain a written 
statement from the responding agency 
indicating that such records are not 
available, and the reasons why they are 
not available.

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist in order to determine the 
nature and severity of her low back 
disability and right knee disorder.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  After reviewing the records 
and examining the veteran, the examiner 
should express opinions as to the 
following questions:

(a)  What is the nature of the veteran's 
low back disability and right knee 
disorder, to include post-operative 
residuals of a right medial meniscus 
tear?

(b)  What is the apparent/likely etiology 
of any low back disorder or right knee 
disorder found?

(c)  The examiner is requested to 
specifically address the relationship, if 
any, between any incident of the 
veteran's military service and any 
current low back disability and right 
knee disorder.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and the implementing 
regulations are fully met.

5.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

After the above development has been completed, in accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



